                Case 09-10750-MFW              Doc 1583        Filed 11/02/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 7

MCC (f/k/a MONACO COACH                                  Case No. 09-10750 (MFW)
CORPORATION) et al

                                Debtors. 1

                                             STATUS REPORT

         George L. Miller, the chapter 7 trustee (the “Trustee”) for the bankruptcy estates (the

“Bankruptcy Estates”) of the above-captioned debtors (the “Debtors”) by and through his

counsel hereby files a Status Report of the Bankruptcy Estates as follows:

         1.       Case No. 09-10750; MCC f/k/a Monaco Coach Corporation:                        The Trustee has

completed estate administration and the Trustee submitted the Trustee’s Final Report and

Account of the Administration of the Estate and Final Application for Compensation (the

“TFR”) to the Office of the United States Trustee (the “OUST”).                      The Trustee is currently

awaiting the results of the OUST’s review of the TFR.

         2.       Case No. 09-10755; Outdoor Resorts Motorcoach Country Club, Inc.:                            The

Trustee has completed estate administration and the Trustee submitted the Trustee’s Final Report

and Account of the Administration of the Estate and Final Application for Compensation (the

“TFR”) to the Office of the United States Trustee (the “OUST”). The OUST has completed its




1
  The Debtors in these cases, along with the last four digits of each Debtors’ federal tax identification number, if
applicable, are: Monaco Coach Corporation (0244); Signature Motorcoach Resorts, Inc. (8980); Naples Motorcoach
Resort, Inc. (1411); Port of the Isles Motorcoach Resort, Inc. (8524); Outdoor Resorts of Las Vegas, Inc. (8478);
Outdoor Resorts Motorcoach Country Club, Inc. (1141); Signature Resorts of Michigan, Inc. (4020); La Quinta
Motorcoach Resorts, Inc. (9661); R-Vision Holdings L.L.C. (2820); R-Vision, Inc. (3151); R-Vision Motorized,
LLC (1985); Bison Manufacturing, LLC (0778) and Roadmaster LLC (5174).




LEGAL\49277350\1 00601.0823.000/260884.000
11/02/2020
                Case 09-10750-MFW            Doc 1583   Filed 11/02/20   Page 2 of 3




review of the TFR and does not object to same. A hearing on the TFR will be scheduled on or

about December 16, 2020.

         3.       Case No. 09-10759; R-Vision, Inc.:         The Trustee has completed estate

administration and the Trustee submitted the Trustee’s Final Report and Account of the

Administration of the Estate and Final Application for Compensation (the “TFR”) to the Office

of the United States Trustee (the “OUST”). The Trustee is currently awaiting the results of the

OUST’s review of the TFR.

         4.       Case No. 09-10760; R-Vision Motorized, LLC: The Trustee has completed estate

administration and the Trustee submitted the Trustee’s Final Report and Account of the

Administration of the Estate and Final Application for Compensation (the “TFR”) to the Office

of the United States Trustee (the “OUST”). The OUST has completed its review of the TFR and

does not object to same. A hearing on the TFR is currently listed for hearing on November 18,

2020.

         5.       Case No. 09-10761; Bison Manufacturing, LLC: The Trustee has completed

estate administration and the Trustee submitted the Trustee’s Final Report and Account of the

Administration of the Estate and Final Application for Compensation (the “TFR”) to the Office

of the United States Trustee (the “OUST”). The OUST has completed its review of the TFR and

did not object to same. The TFR was approved by the Court and the Trustee made distribution

in accordance with the TFR on or about September 30, 2020.

         6.       Case No. 09-10762; Roadmaster, LLC:         The Trustee has completed estate

administration and the Trustee submitted the Trustee’s Final Report and Account of the

Administration of the Estate and Final Application for Compensation (the “TFR”) to the Office

of the United States Trustee (the “OUST”). The OUST has completed its review of the TFR and


                                                2
LEGAL\49277350\1 00601.0823.000/260884.000
11/02/2020
                Case 09-10750-MFW             Doc 1583     Filed 11/02/20     Page 3 of 3




does not object to same. A hearing on the TFR is currently listed for hearing on November 18,

2020.

Dated: November 2, 2020
Wilmington, DE
                                                   COZEN O’CONNOR


                                             By:   /s/ John T. Carroll, III
                                                   John T. Carroll, III (No. 4060)
                                                   1201 N. Market Street
                                                   Suite 1001
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295-2028
                                                   Facsimile: (302) 295-2013
                                                   jcarroll@cozen.com

                                                   Counsel to the Trustee,
                                                   George L. Miller




                                                   3
LEGAL\49277350\1 00601.0823.000/260884.000
11/02/2020
